ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art fails to disclose “inserting a fill plug into the filling port, the fill plug forming a second seal with the inner surface of the filling port, the second seal being distally spaced form at least a portion of the first seal with respect to the container.”
The most relevant prior art is ‘631 (GB 487,631).
‘631 fails to disclose the limitations of claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731